Case 1:19-cv-20057-RBK-KMW Document 1 Filed 11/11/19 Page 1 of 16 PagelD: 1

IN THE UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF NEW JERSEY

 

 

JOSEPH ROSENBERG
24 Tweed Road ‘
Levittown, PA 19056 : CIVIL ACTION:
Plaintiff,
v. JURY TRIAL DEMANDED

CREAM-O-LAND DAIRY, LLC
d/b/a CREAM-O-LAND DAIRY
529 Cedar Lane
Florence, NJ 08518
Defendant.
COMPLAINT — CIVIL ACTION

Plaintiff, Joseph Rosenberg (“Plaintiff”), by and through his undersigned attorney, for his
Complaint against Defendant Cream-O-Land Dairy, LLC d/b/a Cream-O-Land Dairy
(“Defendant”), alleges as follows:

INTRODUCTION

1. Plaintiff brings this action to redress violations by Defendant of the Fair Labor
Standards Act (“FLSA”), 29 U.S.C. § 201, et seq., the New Jersey Wage and Hour Law
(“WHL”), N.J.S.A. 34:11-56a, et seq., the New Jersey Law Against Discrimination (“LAD”),
N.J.S.A. 10:5-1, et seq. (with respect to age), and the Age Discrimination in Employment Act
(“ADEA”), 29 U.S.C. § 621, ef seg.

PARTIES

we Plaintiff Joseph Rosenberg is a citizen of the United States and Pennsylvania, and

currently maintains a residence at 24 Tween Road, Levittown, PA 19056.
Case 1:19-cv-20057-RBK-KMW Document1 Filed 11/11/19 Page 2 of 16 PagelD: 2

3. Defendant Cream-O-Land Dairy, LLC d/b/a Cream-O-Land Dairy is a limited
liability company, that maintains a business address of 529 Cedar Lane, Florence, NJ 08518 in-

Burlington County, New Jersey.

4, Defendant is a “private employer” that engages in interstate commerce and is
covered by the FLSA.
5. Plaintiff was employed by Defendant at all times relevant hereto (i.e. from on or

about November 15, 2017 until his termination on or about January 10, 2019), and, as such, is an
employee entitled to the FLSA’s protections. See 29 U.S.C. § 203(e).
JURISDICTION AND VENUE

6. On or about January 11, 2019, Plaintiff filed a Charge of Discrimination with the
United States Equal Employment Opportunity Commission (“EEOC”), thereby satisfying the
requirements of 42 U.S.C. 200035(b) and (e). Plaintiff's EEOC Charge was docketed as EEOC
Charge No. 530-2019-04387. Plaintiff's EEOC Charge was filed within three hundred (300)
days of the unlawful suaplepenmit practice.

Te More than sixty (60) days have elapsed since Plaintiff filed his Charge with the
EEOC,

8. Plaintiff filed the instant action within the statutory time frame.

9. Plaintiff has therefore complied with all conditions precedent to maintaining this
action.

10. This court also has jurisdiction over this action pursuant to 29 U.S.C. § 216(b),
which provides, in relevant part, that suit under the FLSA “may be maintained against any

employer . . . in any Federal or State court of competent jurisdiction.” See 29 U.S.C. § 216(b).
Case 1:19-cv-20057-RBK-KMW Document1 Filed 11/11/19 Page 3 of 16 PagelD: 3

I1. | This Court also has federal question jurisdiction over this action pursuant to 28
ULS.C. § 1331.

12. This Court has supplemental jurisdiction over Plaintiffs state law claims because
those claims arise out of the same nucleus of operative facts as the federal claims.

13. The venue in this district is proper pursuant to 28 U.S.C. § 1391(b), as the
Defendant regularly conducts business in this judicial district and the unlawful practices of
which Plaintiff is complaining were committed in this district.

FACTUAL BACKGROUND

14. Paragraphs | through 13 are hereby incorporated by reference as though the same
were fully set forth at length herein.

15. Plaintiff began his employment with Defendant on or about November 15, 2017
in the position of Dispatcher.

16. Throughout the course of Plaintiff's employment with Defendant, Plaintiff
performed his job well, receiving positive feedback and no justifiable discipline.

17; Plaintiff's date of birth is July 30, 1952, and as such, he is sixty-seven (67) years
of age.

18. Throughout the course of Plaintiff's employment with Defendant, Plaintiff did not
supervise, or direct any employees of Defendant. Further, Plaintiff did not have the ability to
make independent decisions in matters of great significance with Defendant.

Factual Allegations Pertaining to Plaintiff's FLSA/WHL Claims
19. Paragraphs | through 18 are hereby incorporated by reference as though the same

were fully set forth at length herein.

 
Case 1:19-cv-20057-RBK-KMW Document 1 Filed 11/11/19 Page 4 of 16 PagelD: 4

20. ‘In the capacities of a Dispatcher, Plaintiff remained in contact with Defendant’s
drivers, performed customer service calls, took information to provide to decision-makers,
scheduled equipment maintenance, and reported information to Defendant’s Safety Director.

21. Plaintiff provided the aforementioned services on a schedule determined by
Defendant’s Vice President of Operations, Scott Stoner (“Mr. Stoner”), and Respondent’s
Manager, Mark Bonomo (“Mr. Bonomo”), who instructed Plaintiff what to do and when.

22. Plaintiff was required to perform the aforementioned work in accordance with
certain specific guidelines, protocols, and training provided by Defendant.

23. Plaintiff also received performance evaluations from Defendant, along with
performance feedback, and coaching.

24, — Plaintiff was compensated on a salaried basis for all work performed as instructed
by Defendant, despite Plaintiff's coworkers, who had similar job titles and duties, being
compensated on an hourly basis and being non-exempt from overtime compensation.

25. Plaintiff typically worked approximately fifty (50) hours, and often times more,
per week.

26. Despite the fact that Plaintiff routinely worked in excess of forty (40) hours per
week, Plaintiff did not receive any overtime compensation for work performed in excess of forty
(40) hours per week.

27. By way of example, upon information and belief, during the workweek beginning
on October 7, 2018 and ending on October 13, 2018, Plaintiff worked approximately fifty (50)
hours. However, as set forth above, Plaintiff was not compensated at a rate of 1.5 times his

regular rate of pay for all hours worked over forty (40) during said week.
Case 1:19-cv-20057-RBK-KMW Document1 Filed 11/11/19 Page 5 of 16 PagelD: 5

28. + Defendant regularly failed to pay Plaintiff overtime compensation when his hours
exceeded forty (40) in one workweek.

29. Defendant classified Plaintiff as “exempt” under the FLSA and WHL and
therefore determined that Plaintiff was not entitled to overtime compensation.

30. Defendant unlawfully misclassified Plaintiff as “exempt.” Plaintiff was not
exempt from receiving overtime compensation.

31. | Asaresult of the aforesaid practices, Plaintiff has been denied overtime
compensation for hours worked over forty (40) in a workweek.

32. Plaintiff does not qualify for the executive, administrative, or professional
exemptions under the FLSA/WHL.

33. Plaintiff also did not have the authority to hire, fire, or discipline other employees
of Defendant, nor did he make recommendations with respect to employee status changes to
which Defendant gave substantial weight.

34. Asaresult, Plaintiff does not satisfy the duties requirements for the exemption for
executive employees under the FLSA/WHL.

35. Plaintiff did not perform work directly related to Defendant’s management or
general business operations, nor did he exercise discretion or independent judgment regarding
matters of significance to Defendant.

36. | Moreover, Plaintiff was not permitted to incur expenses or enter into contracts on
Defendant’s behalf without prior authorization.

37. Accordingly, Plaintiff does not meet the duties requirements for the exemption for

administrative employees under the FLSA/WHL.
Case 1:19-cv-20057-RBK-KMW Document1 Filed 11/11/19 Page 6 of 16 PagelD: 6

38. Plaintiff's primary duty did not include the performance of work predominately
intellectual in nature requiring advanced knowledge in a field of science or learning acquired
through a prolonged course of intellectual instruction. In this regard, Plaintiff's job duties did
not require the consistent exercise of discretion and judgment, as distinguished from the
performance of routine mental, manual, and mechanical work. Rather, Plaintiff was required to
perform his job responsibilities in accordance with specific guidelines, protocols, procedures,
and training provided by Defendant.

39. Accordingly, Plaintiff does not meet the duties requirements for the exemption for
learned professionals under the FLSA/WHL.

40. Finally, there are no other exemptions under the FLSA/WHL which could
arguably be applicable to Plaintiff.

41. Plaintiff was, within the meaning of the FLSA and WHL, a non-exempt employee
of Defendant and therefore was entitled to overtime compensation for all hours he worked over
forty (40) in a workweek.

42. Defendant failed to pay Plaintiff at a rate of 1.5 times his regular rate of pay for
each hour he worked in excess of forty (40) in a workweek.

43. Defendant failed to accurately track and maintain records of Plaintiff's hours
worked in violation of the FLSA/WHL.

44. Approximately one (1) week prior to Plaintiffs termination, Plaintiff engaged in
protected activity under the FLSA/WHL when Plaintiff complained to Mr. Stoner, Mr. Bonomo
and Defendant’s Chief Financial Officer, Carl Swick (“Mr. Swick”), about not receiving
overtime compensation for working on holidays, and that Defendant’s other employees were.

45. In response, Plaintiff was told, “you’re salaried, it is what it is.”

 
Case 1:19-cv-20057-RBK-KMW Document1 Filed 11/11/19 Page 7 of 16 PagelD: 7

46. Then, approximately one (1) week later, during a meeting with Mr. Stoner, Mr.
Bonomo and Mr. Swick, on or about January 1, 2019, Plaintiff was abruptly terminated.

47. During Plaintiffs termination meeting, Plaintiff was told he was being terminated
because “business was not as good as expected.” However, when Plaintiff inquired about how
Defendant was then able to purchase sixty-seven (67) new work trucks, Defendant changed the
reason Plaintiff was being terminated and: stated, “well you were the last person brought in.”
Subsequently, Plaintiff informed Defendant that coworker, Amanda LNU (Last Name Unknown)
(approximately 20-30 years of age), was hired after himself. In response, Defendant concluded
Plaintiff's termination meeting by stating, “well you make more than she does.”

48. It is believed and therefore averred that Defendant terminated Plaintiffs
employment in retaliation for attempting to exercise his rights under the FLSA/WHL.

49. As arresult of Defendant’s aforesaid illegal actions, Plaintiff has suffered
damages.

Factual Allegations Pertaining to Plaintiff's ADEA/LAD Claims

 

50. Paragraphs 1 through 49 are hereby incorporated by reference as though the same
were fully set forth at length herein.

51. As previously mentioned, when Defendant terminated Plaintiff from employment,
on or about January 1, 2019, Plaintiff was told “well you were the last person brought in.”
However, Plaintiff's coworker Amanda LNU was hired after Plaintiff. Upon information and
belief, Amanda LNU is approximately twenty (20) to thirty (30) years of age.

mei Moreover, subsequent to Plaintiff's termination, Plaintiff was replaced in his
previously held position by an individual who was approximately forty (40) years of age.

aa. As such, Defendant’s reasons for Plaintiff's termination are pretextual.
Case 1:19-cv-20057-RBK-KMW Document1 Filed 11/11/19 Page 8 of 16 PagelD: 8

54. Upon information and belief, Defendant targeted Plaintiff for termination on the
basis of his age. At the time of Plaintiff's unlawful discharge, he was sixty-six (66) years of age,
and therefore a member of a protected class under the ADEA/LAD.

55. It is believed and therefore averred that Defendant terminated Plaintiff's
employment on the basis of his age.

56. As aresult of Defendant’s deliberate, willful, malicious, and unlawful actions,
Plaintiff has suffered damages, including, but not limited to, loss of employment, promotion
benefits, earnings and earnings potential, loss of potential benefits, and other economic damages,
and has also suffered mental anguish, emotional pain and suffering, emotional distress,
humiliation, and damage to reputation.

COUNT I
AGE DISCRIMINATION IN EMPLOYMENT ACT
29 U.S.C. § 621, ef seq.
DISCRIMINATION

57. Paragraphs | through 56 are hereby incorporated by reference, as though the same
were fully set forth at length herein.

58. | Defendant violated the Age Discrimination in Employment Act, 29 U.S.C. § 621,
et seq., in that Defendant unlawfully and illegally discriminated against Plaintiff on the basis of
his age at the time of his termination, sixty-six (66), and on the basis of him being over forty (40)
years old.

59. Defendant acted with malice and with reckless indifference to Plaintiff's civil
rights and emotional and physical well-being.

60. Because of Defendant’s unlawful acts, Plaintiff suffered damage in the form of,

inter alia, loss of past and future wages and compensation, loss of reputation and standing in the

professional community, personal humiliation, embarrassment, and loss of life’s enjoyment.
Case 1:19-cv-20057-RBK-KMW Document 1 Filed 11/11/19 Page 9 of 16 PagelD: 9

61. As a result of Defendant’s deliberate, unlawful, and malicious actions as set forth
above, Plaintiff has suffered loss of employment, promotion benefits, earnings and earnings
potential, and loss of other significant economic benefits.

WHEREFORE, as a result of the unlawful conduct of the Defendant, Plaintiff
respectfully requests that this Court enter judgment in his favor and against Defendant and grant
the maximum relief allowed by law, including, but not limited to:

(A) Back wages, front pay, loss of health and retirement benefits, raises, and bonuses
in an amount to be determined at trial, but no less than One Hundred and Fifty Thousand Dollars
($150,000.00);

(B)  Liquidated damages;

(C) Plaintiff's costs, disbursements, and attorney’s fees incurred in prosecuting this
action;

(D) —Pre-judgment interest in an appropriate amount; and

(E) Such other and further relief as is just and equitable under the circumstances.

COUNT II
FAIR LABOR STANDARDS ACT
29 U.S.C. § 201, ef seq.
RETALIATION
62. Paragraphs | through 61 are hereby incorporated by reference as though the same
were fully set forth at length herein.

63. Plaintiff engaged in protected activity under the FLSA by complaining of

Defendant’s unlawful business practices regarding unpaid overtime wages.

64. — Shortly thereafter, Defendant retaliated against Plaintiff, which ultimately resulted

in Plaintiff's termination from employment for reasons which are clearly pretextual.
Case 1:19-cv-20057-RBK-KMW Document1 Filed 11/11/19 Page 10 of 16 PagelD: 10

65. By reason of the foregoing, Defendant, through their agents, officers, servants,
and/or employees have violated the FLSA by discharging Plaintiff in retaliation for engaging in
protected activity under the FLSA.

66. As aresult of Defendant’s deliberate, unlawful, and malicious acts as set forth
above, Plaintiff has suffered loss of employment, promotion benefits, earnings, earnings
potential, raises, other significant economic benefits, emotional pain and suffering, emotional
distress, and humiliation.

WHEREFORE, as a result of the unlawful conduct of Defendant, Plaintiff respectfully
request that this Court enter judgment in his favor against Defendant, and grant him the
maximum relief allowed by law, including, but not limited to:

A. Back wages, front pay, and bonuses in an amount to be determined at trial, but no
less than one hundred and fifty thousand dollars ($150,000.00);

B. Monetary compensation for the amounts expended by Plaintiff on health
insurance premiums;

G, Compensatory, punitive, liquidated, and/or exemplary damages in an amount to
be determined at trial, but sufficient to punish Defendant for their intentional, negligent, willful,
wanton, and/or malicious conduct;

Di Plaintiff's costs, disbursements, and attorneys’ fees incurred in prosecuting this
matter;

E. Any verdict in favor of Plaintiff is to be molded by the Court to maximize the
financial recovery available to Plaintiff in light of the caps on certain damages set forth by
applicable federal law.

F. _ Pre-judgment interest in an appropriate amount:

10
Case 1:19-cv-20057-RBK-KMW Document1 Filed 11/11/19 Page 11 of 16 PagelD: 11

he Such other and further relief as is just and equitable under the circumstances.
COUNT II
FAIR LABOR STANDARDS ACT
29 U.S.C, § 201, ef seq.
FAILURE TO PAY OVERTIME COMPENSATION

67. Paragraphs | through 66 are hereby incorporated by reference as though the same
were fully set forth at length herein.

68. Pursuant to Section 206(b) of the FLSA, all non-exempt employees must be
compensated for every hour worked in a workweek.

69. Moreover, Section 207(a)(1) of the FLSA states that non-exempt employees must
be paid overtime, equal to 1.5 times the employee’s regular rate of pay, for all hours worked in
excess of forty (40) hours per week.

70. According to the policies and practices of Defendant, Plaintiff was required to
work in excess of forty (40) hours per week. Despite working in excess of forty (40) hours per
week, Plaintiff was denied overtime compensation for compensable work performed in excess of
forty (40) hours per week in violation of the FLSA.

71. The foregoing actions of Defendant and the policies and practices of Defendant
violate the FLSA.

72.  Defendant’s actions were willful, not in good faith, and in reckless disregard of
clearly applicable FLSA provisions.

73. Defendant is liable to Plaintiff for actual damages, liquidated damages, and other
equitable relief, pursuant to 29 U.S.C. § 216(b), as well as reasonable attorney’s fees, costs, and

expenses.

11
Case 1:19-cv-20057-RBK-KMW Document1 Filed 11/11/19 Page 12 of 16 PagelD: 12

WHEREFORE, as a result of the unlawful conduct of the Defendant, Plaintiff
respectfully requests that this Court enter judgment in his favor and against Defendant and grant
the maximum relief allowed by law, including, but not limited to:

A. Adjudicating and declaring that Defendant violated the FLSA by failing to pay
compensation and/or overtime pay to Plaintiff for compensable hours worked, some of which
were in excess of forty (40) hours per week;

B. Awarding Plaintiff back pay wages and/or overtime wages in an amount
consistent with the FLSA;

C. Awarding Plaintiff liquidated damages in accordance with the FLSA;

D. Awarding Plaintiff reasonable attorney’s fees and all costs of this action, to be

paid by Defendant, in accordance with the FLSA;

E. Awarding pre- and post-judgment interest and court costs as further allowed by
law;
F. Such other and further relief as is just and equitable under the circumstances.
COUNT IV

NEW JERSEY WAGE AND HOUR LAW
N.J.S.A. 34:11-56a, ef seq.
FAILURE TO PAY OVERTIME COMPENSATION
74. Paragraphs | through 73 are hereby incorporated by reference as though the same
were fully set forth at length herein.
7S. Plaintiff is an employee covered by the New Jersey Wage and Hour Law, .
N.J.S.A. 34:1 1-56a, ef seg., and was thus entitled to the protections therein.

76. |The WHL provides than an employer must pay certain wages, including overtime

wages, to non-exempt employees. See N.J.S.A. 34:11-56(a)4.

12
Case 1:19-cv-20057-RBK-KMW Document1 Filed 11/11/19 Page 13 of 16 PagelD: 13

77. The WHL further provides that non-exempt employees must be paid at a rate not
less than the greater of 1.5 times the employee’s “regular hourly wage,” or 1.5 times the
minimum wage, for all hours worked over forty (40) in a workweek. See N.J.S.A. 34:11-56(a)4.

78. By its actions alleged above, Defendant has violated the provisions of the WHL
by failing to properly pay overtime compensation.

79. As aresult of Defendant’s unlawful actions, Plaintiff has been deprived of
overtime compensation in amounts to be determined at trial, and is entitled to recovery of such
amounts together with interest, costs, and attorneys’ fees pursuant to the WHL.

WHEREFORE, as a result of the unlawful conduct of the Defendant, Plaintiff
respectfully requests that this Court enter judgment in her favor and against Defendant and grant
the maximum relief allowed by law, including, but not limited to:

A. An award to Plaintiff for the amount of unpaid overtime compensation to which

he is entitled, including interest thereon, and penalties subject to proof;

B. An award to Plaintiff of reasonable attorney’s fees and costs pursuant to the
WHL; and
C. An award to Plaintiff for any other damages available to him under applicable

New Jersey law, and all such other relief as this Court may deem proper.
COUNT V
THE NEW JERSEY LAW AGAINST DISCRIMINATION
N.J.S.A. § 10:5-1, ef seq.
DISCRIMINATION - AGE
80. Paragraphs | through 79 are hereby incorporated by reference as though the same
were more fully set forth at length herein.

81. At all times relevant hereto, Plaintiff was an employee within the meaning of the

New Jersey Law Against Discrimination, N.J.S.A. § 10:5-1, e¢ seq.

13
Case 1:19-cv-20057-RBK-KMW Document1 Filed 11/11/19 Page 14 of 16 PagelD: 14

82. Pursuant to the LAD, Defendant unlawfully and illegally discriminated against
Plaintiff on the basis of his age at the time of his termination, sixty-six (66).

83. Defendant acted with malice and with reckless indifference to Plaintiff's civil
rights and emotional and physical well-being.

84. Because of Defendant’s unlawful acts, Plaintiff suffered damage in the form of,
inter alia, loss of past and future wages and compensation, loss of reputation and standing in the
professional community, personal humiliation, embarrassment, and loss of life’s enjoyment.

85. As a result of Defendant’s deliberate, unlawful, and malicious actions as set forth
above, Plaintiff has suffered loss of employment, promotion benefits, earnings and earnings
potential, and loss of other significant economic benefits.

86. As adirect and proximate result of Defendant’s illegal discrimination, Plaintiff
has suffered and will continue to suffer harm, and is entitled to all legal and equitable remedies
available under the LAD.

WHEREFORE, Plaintiff respectfully requests that this Court enter judgment in his favor
and against Defendant and grant the maximum relief allowed by law, including, but not limited

to:

A. Back wages, front pay, loss of fringe benefits, and raises in an amount to be

determined at trial;

B. Compensatory, exemplary, and/or punitive damages;
C. Pre-judgment interest in an appropriate amount; and
D. Such other and further relief as is just and equitable under the circumstances;

14

 

 
Case 1:19-cv-20057-RBK-KMW Document1 Filed 11/11/19 Page 15 of 16 PagelD: 15

E. Any verdict in favor of Plaintiff is to be molded by the Court to maximize the
financial recovery available to Plaintiff in light of the caps on certain damages set forth by

applicable law.

JURY DEMAND

Plaintiff hereby demands a trial by jury as to all issues so triable.

Respectfully submitted

   

MURPHY LAW GROUP, LLC

   

Eight Penn Cepter, Suite 2000
1628 John F#Kennedy Blvd.
Philadelphia, PA 19103

TEL: 267-273-1054

FAX: 215-525-021
bsalvina@phillyemploymentlawyer.com
Attorney for Plaintiff

   

Dated: November 11, 2019

15
Case 1:19-cv-20057-RBK-KMW Document1 Filed 11/11/19 Page 16 of 16 PagelD: 16

DEMAND TO PRESERVE EVIDENCE
The Defendant is hereby demanded to preserve all physical and electronic information
pertaining in any way to Plaintiff's employment, to his potential claims and his claims to
damages, to any defenses to same, including, but not limited to electronic data storage,
employment files, files, memos, job descriptions, text messages, e-mails, spreadsheets, images,
cache memory, payroll records, paystubs, time records, timesheets, and any other information

and/or data which may be relevant to any claim or defense in this litigation.

16
